t c memo united_states tax_court kai-chung c and meekhing t lam petitioners v commissioner of internal revenue respondent docket no filed date forest j dorkowski for petitioners caroline r krivacka for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in and penalties with respect to petitioners’ federal_income_tax for and the years at issue for respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 for respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty for respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty after concessions there are three issues for decision the first issue is whether petitioners substantiated various business_expenses they claimed in each of the years at issue we hold that petitioners did not substantiate any of these expenses the second issue is whether petitioners failed to report dollar_figure of rental income in we hold that they did the third issue is whether petitioners are liable for the accuracy-related_penalty for each of the years at issue we hold that they are findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and accompanying exhibits the supplemental stipulation of facts and the second supplemental stipulation of facts are incorporated by this reference 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts have been rounded to the nearest dollar 2petitioners conceded the increases in rental income respondent determined for and and certain business_expenses respondent disallowed for each of the years at issue respondent conceded certain disallowed business_expenses that petitioners claimed for each of the years at issue petitioners resided in cordova tennessee at the time they filed the petition mr lam petitioner was self-employed during the years at issue petitioner owned and operated two businesses during the years at issue an investment and insurance_business and a real_estate business all the business income and expenses in dispute relate to the operation of these two businesses petitioner’s major business is the investment and insurance_business in which petitioner a certified financial planner provided clients investment services and sold insurance products petitioner also is a licensed realtor and operated his real_estate business cordova realty as a sideline cordova realty’s business included renting managing and selling properties i income_tax returns for the years at issue petitioners filed joint income_tax returns that petitioner prepared including detailed depreciation schedules petitioners reported the income and expenses from petitioner’s two businesses on schedule c profit or loss from business a schedule c deductions petitioners claimed deductions for among other things repair and maintenance supplies bad_debt office insurance 3mrs lam is a party to this case because she filed joint returns with petitioner interest taxes and licenses depreciation advertising legal and professional car and truck travel and meals and entertainment_expenses petitioner presented documents and offered testimony regarding the repair and maintenance_expenses claimed as deductions petitioner did not introduce a single receipt though that showed he paid a repair or maintenance expense for either of his businesses petitioner suggested that some of the individuals and businesses with whom he dealt did not differentiate between receipts and invoices petitioner suggested that we therefore treat the invoices he submitted as receipts petitioner testified that he used service providers who did not know how to read or write so petitioner would occasionally himself prepare the invoice for the work done petitioner also presented invoices from a numbered receipt book he kept for use by service providers who did not produce their own documentation petitioner submitted a few documents that appear to have been drafted by third parties but the amounts listed were crossed out and petitioner wrote in different amounts petitioner explained that he made these alterations after negotiating a better price for the services but he did not explain why he and not the third party made the alteration petitioners introduced many undated documents petitioner testified that he incurred some expenses in because he had placed the documents for those expenses in the box meant to contain only documentation of expenses_incurred in other expenses however were supposedly incurred in because petitioner had placed the documents for those expenses in the box meant to contain only documentation of expenses_incurred in the invoices for repair and maintenance_expenses that were on another company’s letterhead and were dated did not show whether petitioner actually paid them for example petitioner submitted a dollar_figure invoice for painting and a dollar_figure invoice for lawn care but he introduced no corresponding documentary proof that he paid for the services petitioner’s testimony was the only evidence petitioner submitted indicating that he paid the repair and maintenance_expenses petitioner also submitted more than different invoices from a hardware store to support his deduction for supplies petitioner did not however submit corresponding receipts canceled checks or credit card statements that would have shown he paid the amounts indicated on these invoices regarding bad_debt expenses petitioner testified that he occasionally made small loans in his real_estate business to potential home buyers he further testified that when a purchaser needed larger sums of money dollar_figure or greater he would have the purchaser sign a note and put me on the lien on the house petitioner did not however introduce any of these alleged notes or any other documentation regarding these loans regarding office expenses petitioner explained he operated both of his businesses from one office and testified that the two businesses shared expenses such as phone lines secretaries and other office workers petitioner did not introduce any documentation however to show the amount of any of these office expenses in addition petitioner testified that he was licensed with realty commissions the insurance department and the national association of securities dealers yet petitioner did not introduce photocopies of any of these licenses nor did petitioner have any invoices or documented proof of payment for the alleged annual licensing fees petitioner also testified that he was annually assessed personal_property_tax on the assets in his businesses yet he did not introduce any documentation regarding these expenses regarding advertising expenses petitioner testified that he spent money on leads --mass mailings undertaken by advertising companies as part of his insurance and investment business but he did not testify or submit documentation regarding the advertising expenses he incurred in his real_estate business for other categories of expenses including insurance interest depreciation legal and professional car and truck travel and meals and entertainment_expenses petitioner offered no testimony and submitted no documentation b rental income petitioner did not present any documentation or offer any testimony regarding the dollar_figure of additional rental income respondent determined petitioner earned in ii audit and deficiency_notice respondent began examining petitioners’ returns for the years at issue in date respondent repeatedly asked petitioners to submit documentation to support each of the items they claimed on the returns petitioners failed to submit documentation that would substantiate many of their expenses respondent issued a deficiency_notice in which he made adjustments to the schedule c expenses petitioners claimed increased petitioners’ income by the amounts of rental payments they failed to include and determined that petitioners are liable for the accuracy-related_penalty respondent disallowed the schedule c expenses on the grounds that they were not ordinary and necessary business_expenses lacked sufficient substantiation or were personal in nature petitioners timely filed a petition opinion this is a substantiation case in which we are asked to decide whether petitioners substantiated nearly a quarter of a million dollars of business_expenses that remain in dispute the business_expenses that remain in dispute include dollar_figure repair and maintenance dollar_figure supplies dollar_figure bad_debt dollar_figure office dollar_figure insurance dollar_figure interest dollar_figure taxes and licenses dollar_figure depreciation dollar_figure advertising dollar_figure legal and professional dollar_figure car and truck dollar_figure travel and dollar_figure meals and entertainment we also must decide whether petitioners failed to include dollar_figure rental payments in income in and are liable for the accuracy-related_penalty we first address the general deductibility rules of business_expenses under sec_162 then examine the additional strict substantiation requirements of sec_274 i business_expenses under the general_rule we begin with two fundamental principles of tax litigation first as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a see 4this principle is not affected by sec_7491 because respondent initiated the examination of petitioners’ returns for the years at issue in date which is before the date effective date of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 503_us_79 second deductions are a matter of legislative grace and the taxpayer must show that he or she is entitled to any deduction claimed rule a 308_us_488 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra a taxpayer shall keep such permanent records or books of account as are sufficient to establish the amount_of_deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_304 citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction this court may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir against this background we consider the categories of expense for which there remain amounts in dispute first petitioners contest respondent’s disallowance of repair and maintenance_expenses at trial petitioner presented documents regarding these expenses all of which we find insufficient almost all the documents submitted were invoices rather than receipts while petitioner would have us believe that receipts and invoices are one and the same thing we disagree an invoice is a written account of goods or services to be provided while a receipt is a writing acknowledging the receiving of money webster’s new international dictionary 3d ed in addition to petitioner’s erroneous usage of invoices as receipts we find petitioner’s documents lacking in other respects many of the documents are undated petitioner assured the court that each of these expenses was properly claimed in the year it was allegedly incurred because he found the documentation in a box with other dated documents yet petitioner offered no testimony or evidence showing this record-keeping system was free from error or manipulation petitioner introduced some dated documentation but failed to provide proof of payment for expenses attributed to a document that lacks a date or is otherwise inadequate proof of payment the only available evidence that the expense was incurred in the year it was claimed or was actually paid is petitioner’s own self-serving testimony which we are not required to accept and which we do not in fact find to be credible see 99_tc_202 petitioner introduced some documents that indicate date and payment yet we find the documents or petitioner’s explanations not credible for example petitioner submitted documents he himself wrote because he claimed he used service providers that could not read or write but did not offer testimony from any of these alleged service providers we also do not find petitioner’s explanations for the invoices from his invoice book and those with alterations to be credible none of these invoices was accompanied by third-party testimony second petitioners contest respondent’s disallowance of supplies expenses we note that petitioner submitted many invoices to support his deductions for supplies petitioner failed however to submit corresponding receipts canceled checks or credit card statements that would have shown he paid the amounts indicated on these invoices the only available evidence to that effect is petitioner’s own self-serving testimony which we do not find to be credible id finally with respect to the office bad_debt advertising and taxes and licenses expenses petitioner vaguely described what he incurred petitioner did not however introduce any documentation to show the amount of any of these expenses for the insurance interest depreciation and legal and professional expenses petitioners offered nothing we conclude that petitioners failed to substantiate any repair and maintenance supplies bad_debt office insurance interest depreciation advertising taxes and licenses and legal and professional expenses and thus they are not entitled to any deduction beyond what respondent previously allowed no additional_amount may be estimated under the cohan_rule because there is no basis to do so see vanicek v commissioner supra pincite ii sec_274 expenses we turn next to the business_expenses that are subject_to the strict substantiation requirements of sec_274 in addition to the general substantiation requirements taxpayers must substantiate certain business_expenses such as car and truck travel and meals and entertainment_expenses by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement sec_274 the substantiation must show the amount of such expense or other item the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the person entertained see sec_274 sec_1_274-5t temporary income_tax regs fed reg date we may not estimate expenses subject_to the strict substantiation requirements 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner contests respondent’s disallowance of car and truck travel and meals and entertainment_expenses petitioners offered no testimony as to what car and truck travel and meals and entertainment_expenses were incurred and introduced no documentation we conclude that petitioners have failed to substantiate any of the expenses subject_to the strict substantiation requirements of sec_274 and therefore are not entitled to any deduction beyond what respondent previously allowed iii unreported rental income we now address whether petitioners failed to report dollar_figure of rental income in as respondent determined petitioners did not introduce any evidence at trial regarding respondent’s determination of the unreported rental income and did not address this determination in their brief we conclude that petitioners have conceded this issue by not pursuing it on brief see 117_tc_117 n 91_tc_524 ndollar_figure iv accuracy-related_penalty we next consider whether petitioners are liable for the accuracy-related_penalty under sec_6662 due to negligence for each of the years at issue as respondent determined petitioners bear the burden of production as well as the burden_of_proof with respect to the accuracy-related_penalty because the examination commenced before sec_7491 became effective rule a 58_tc_757 a taxpayer is liable for an accuracy-related_penalty for any part of an underpayment attributable to among other things negligence or disregard of rules or regulations sec_6662 and b negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs 5respondent determined in the alternative that petitioners are liable for the accuracy-related_penalty for substantial understatements of income_tax under sec_6662 for the years at issue because of our holding on the negligence issue we need not consider whether the underpayments were also substantial understatements petitioners submitted insufficient documentation for a few expenses and had no documentation for the majority of the expenses claimed we have found that petitioners failed to substantiate adequately any of the claimed business_expense deductions in dispute accordingly we find that petitioners were negligent in failing to substantiate any of their claimed expenses the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if there was reasonable_cause for the taxpayer’s position with respect to that portion and the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1 b income_tax regs petitioners argue that they acted with reasonable_cause regarding the disallowed deductions citing respondent’s concessions we disagree while petitioners correctly assert that many of the expense adjustments respondent determined have been reduced by agreement of the parties petitioners failed to substantiate any of the disputed expenses petitioner is a knowledgeable and experienced businessman he is a certified financial planner runs his own businesses and prepared petitioners’ returns which included detailed depreciation schedules despite this petitioners claimed deductions for hundreds of thousands of dollars of business_expenses none of which they could substantiate petitioners failed to convince the court they took the requisite effort to determine their proper tax_liability considering petitioner’s knowledge and experience we find that petitioners did not prove that the underpayments of income_tax for the years at issue were due to reasonable_cause and that they acted in good_faith accordingly we conclude that petitioners are liable for the accuracy-related_penalty for each of the years at issue to reflect the foregoing and the concessions of the parties decision will be entered under rule
